IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


ANTHONY DELOATCH,                         No. 97 EM 2015

                   Petitioner


             v.


COURT OF COMMON PLEAS
PHILADELPHIA COUNTY,

                   Respondent


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of September, 2015, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary

Relief is GRANTED to the extent it seeks mandamus relief, and the Court of Common

Pleas of Philadelphia County is DIRECTED to dispose of Petitioner’s pending filings

within 90 days.